 



EXHIBIT 10.37
NON-QUALIFIED STOCK OPTION AGREEMENT
ALLOY, INC.
      AGREEMENT made as of «GRANTDATE» between Alloy, Inc. (the “Company”), a
Delaware corporation, and «FIRSTNAME» «LASTNAME» (the “Participant”).
      WHEREAS, the Company desires to grant to the Participant an Option to
purchase shares of its common stock, par value $.01 per share (the “Shares”),
under and for the purposes set forth in the iTurf Inc. Amended and Restated 1999
Stock Incentive Plan, as amended (the “Plan”); and
      WHEREAS, the Company and the Participant understand and agree that any
terms used and not defined herein have the same meanings as in the Plan; and
      WHEREAS, the Company and the Participant each intend that the Option
granted herein shall be a Non-Qualified Option.
      NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:
      1. GRANT OF OPTION. The Company hereby grants to the Participant the right
and option to purchase all or any part of an aggregate of «SHARESWRITTEN»
(«SHARESNUM») Shares, on the terms and conditions and subject to all the
limitations set forth herein and in the Plan, which is incorporated herein by
reference. The Participant acknowledges receipt of a copy of the Plan.
      2. PURCHASE PRICE. The purchase price of the Shares covered by this Option
shall be $«PRICE» per Share, subject to adjustment, as provided in the Plan, in
the event of a stock split, reverse stock split or other events affecting the
holders of Shares. Payment shall be made in accordance with Paragraph 6.3(d) of
the Plan.
      3. EXERCISABILITY OF OPTION. Subject to the terms and conditions set forth
in this Agreement and the Plan, the Option granted hereby shall become
exercisable as follows:

     
On or after the first anniversary of
the date of this Agreement
  up to «VEST1WRIT»
(«VEST1NUM») Shares
On or after the second anniversary of
the date of this Agreement
  up to an additional «VEST2WRIT» («VEST2NUM») Shares
On or after the third anniversary of
the date of this Agreement
  up to an additional «VEST3WRIT» («VEST3NUM») Shares
On or after the fourth anniversary of
the date of this Agreement
  up to an additional «VEST4WRIT» («VEST4NUM») Shares

      The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.
      4. TERM OF OPTION. This Option shall terminate ten (10) years from the
date of this Agreement, but shall be subject to earlier termination as provided
herein or in the Plan.
      If the Participant ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than the death or Disability of
the Participant or termination of the Participant for “cause” (as defined in the
Plan)), this Option may be exercised, if it has not previously terminated,
within three (3) months after the date the Participant ceases to be an employee,
director or consultant of the Company or an Affiliate, or within the originally
prescribed term of this Option, whichever is earlier, but may not be exercised
thereafter. In such event, this Option shall be exercisable only to the extent
that this Option has become exercisable and is in effect at the date of such
cessation of employment, directorship or consultancy.





--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, in the event of the Participant’s
Disability or death within three (3) months after the termination of employment,
directorship or consultancy, the Participant or the Participant’s Survivors may
exercise this Option within one (1) year after the date of the Participant’s
termination of employment, directorship or consultancy, but in no event after
the date of expiration of the term of this Option.
      If the Participant’s employment, directorship or consultancy is terminated
by the Company or an Affiliate for “cause” (as defined in the Plan), the
Participant’s right to exercise any unexercised portion of this Option shall
cease as of such termination, and this Option shall thereupon terminate.
Notwithstanding anything herein to the contrary, if subsequent to the
Participant’s termination, but prior to the exercise of this Option, the Board
of Directors of the Company determines that, either prior or subsequent to the
Participant’s termination, the Participant engaged in conduct which would
constitute “cause,” then the Participant shall immediately cease to have any
right to exercise this Option and this Option shall thereupon terminate.
      In the event of the Disability of the Participant, as determined in
accordance with the Plan, this Option shall be exercisable within one (1) year
after the Participant’s termination of service or, if earlier, within the term
originally prescribed by this Option. In such event, this Option shall be
exercisable:


        (a) To the extent exercisable but not exercised as of the date of
Disability; and           (b) If rights to exercise this Option accrue
periodically, to the extent of a pro rata portion of any additional rights to
exercise this Option as would have accrued had the Participant not become
Disabled prior to the end of the accrual period which next ends following the
date of Disability. The proration shall be based upon the number of days during
the accrual period prior to the date of Disability.

      In the event of the death of the Participant while an employee, director
or consultant of the Company or of an Affiliate, this Option shall be
exercisable by the Participant’s Survivors within one (1) year after the date of
death of the Participant or, if earlier, within the originally prescribed term
of this Option. In such event, this Option shall be exercisable:


        (x) To the extent exercisable but not exercised as of the date of death;
and           (y) If rights to exercise this Option accrue periodically, to the
extent of a pro rata portion of any additional rights to exercise this Option as
would have accrued had the Participant not died prior to the end of the accrual
period which next ends following the date of death. The proration shall be based
upon the number of days during the accrual period prior to the Participant’s
death.

      5. METHOD OF EXERCISING OPTION. Subject to the terms and conditions of
this Agreement, this Option may be exercised by written notice to the Company at
its principal executive office, in substantially the form of Exhibit A attached
hereto. Such notice shall state the number of Shares with respect to which this
Option is being exercised and shall be signed by the person exercising this
Option. Payment of the purchase price for such Shares shall be made in
accordance with Paragraph 6.3(d) of the Plan. The Company shall deliver a
certificate or certificates representing such Shares as soon as practicable
after the notice shall be received, provided, however, that the Company may
delay issuance of such Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including,
without limitation, state securities or “blue sky” laws). The certificate or
certificates for the Shares as to which this Option shall have been so exercised
shall be registered in the name of the person or persons so exercising this
Option (or, if this Option shall be exercised by the Participant and if the
Participant shall so request in the notice exercising this Option, shall be
registered in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising this Option. If this Option shall be
exercised, pursuant to Section 4 hereof, by any person or persons other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person or persons to exercise this Option. All Shares that shall be
purchased upon the exercise of this Option as provided herein shall be fully
paid and nonassessable.

2



--------------------------------------------------------------------------------



 



      6. PARTIAL EXERCISE. Exercise of this Option to the extent above stated
may be made in part at any time and from time to time within the above limits,
except that no fractional share shall be issued pursuant to this Option.
      7. NON-ASSIGNABILITY. This Option shall not be transferable by the
Participant otherwise than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act or the rules thereunder.
Except as provided in the previous sentence, this Option shall be exercisable,
during the Participant’s lifetime, only by the Participant (or, in the event of
legal incapacity or incompetency, by the Participant’s guardian or
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of this Option or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon this Option shall be null and void.
      8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE. The Participant shall have no
rights as a stockholder with respect to Shares subject to this Agreement until
registration of the Shares in the Company’s share register in the name of the
Participant. Except as is expressly provided in the Plan with respect to certain
changes in the capitalization of the Company, no adjustment shall be made for
dividends or similar rights for which the record date is prior to the date of
such registration.
      9. CAPITAL CHANGES AND BUSINESS SUCCESSIONS. The Plan contains provisions
covering the treatment of Options in a number of contingencies such as stock
splits and mergers. Provisions in the Plan for adjustment with respect to stock
subject to Options and the related provisions with respect to successors to the
business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.
      10. TAXES. The Participant acknowledges that upon exercise of this Option
the Participant will be deemed to have taxable income measured by the difference
between the then fair market value of the Shares received upon exercise and the
price paid for such Shares pursuant to this Agreement. The Participant
acknowledges that any income or other taxes due from him or her with respect to
this Option or the Shares issuable pursuant to this Option shall be the
Participant’s responsibility. The Participant agrees that the Company may
withhold from the Participant’s remuneration, if any, the appropriate amount of
federal, state and local withholding attributable to such amount that is
considered compensation includable in such person’s gross income. At the
Company’s discretion, the amount required to be withheld may be withheld in cash
from such remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of this Option. The Participant further agrees that, if
the Company does not withhold an amount from the Participant’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.
      11. PURCHASE FOR INVESTMENT. Unless the offering and sale of the Shares to
be issued upon the particular exercise of this Option shall have been
effectively registered under the Securities Act of 1933, as now in force or
hereafter amended (the “1933 Act”), the Company shall be under no obligation to
issue the Shares covered by such exercise unless and until the following
conditions have been fulfilled:


        (a) The person(s) who exercise this Option shall warrant to the Company,
at the time of such exercise, that such person(s) are acquiring such Shares for
their own respective accounts, for investment, and not with a view to, or for
sale in connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:



  “The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities
laws;” and

3



--------------------------------------------------------------------------------



 





        (b) If the Company so requires, the Company shall have received an
opinion of its counsel that the Shares may be issued upon such particular
exercise in compliance with the 1933 Act without registration thereunder.
Without limiting the generality of the foregoing, the Company may delay issuance
of the Shares until completion of any action or obtaining of any consent, which
the Company deems necessary under any applicable law (including without
limitation state securities or “blue sky” laws).

      12. RESTRICTIONS ON TRANSFER OF SHARES. If, in connection with a
registration statement filed by the Company pursuant to the Securities Act, the
Company or its underwriter so requests, the Participant will agree not to sell
any Shares for a period not to exceed 180 days following the effectiveness of
such registration.
      13. NO OBLIGATION TO MAINTAIN RELATIONSHIP. Neither the Company nor any of
its Affiliates are obligated by the Plan or this Option to continue the
Participant as an employee, director or consultant of the Company or any of its
Affiliates.
      14. NOTICES. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by hand delivery or by recognized courier
service, facsimile, registered or certified mail, return receipt requested,
addressed as follows:

      If to the Company to: The Company at its principal business office. If to
the Participant to: The Participant at the address set forth below.

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.
      15. GOVERNING LAW. This Agreement shall be construed and enforced in
accordance with the law of the State of Delaware, without giving effect to the
conflict of law principles thereof.
      16. BENEFIT OF AGREEMENT. Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.
      17. ENTIRE AGREEMENT. This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.
      18. MODIFICATIONS AND AMENDMENTS. The terms and provisions of this
Agreement may be modified or amended as provided in the Plan.
      19. WAIVERS AND CONSENTS. Except as provided in the Plan, the terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

4



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officer, and the Participant has hereunto set his or her
hand, all as of the day and year first above written.


  ALLOY, INC.



  By: 

 
 



  Name:    Title:        PARTICIPANT



 
 



  Signature



  Name:  «FIRSTNAME» «LASTNAME»



  Address: c/o Alloy, Inc.

  151 West 26th Street   11th Floor   New York, New York 1000

5



--------------------------------------------------------------------------------



 



Exhibit A
NOTICE OF EXERCISE OF NON-QUALIFIED STOCK OPTION
[Form For Registered Shares]
TO: ALLOY, INC.
IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.
Ladies and Gentlemen:
      I hereby exercise my Non-Qualified Stock Option to purchase
                     shares (the “Shares”) of the common stock, par value
$.01 per share, of Alloy, Inc. (the “Company”), at the exercise price of
$«PRICE» per share, pursuant to and subject to the terms of that certain
Non-Qualified Stock Option Agreement between the undersigned and the Company
dated as of «GRANTDATE».
      I understand the nature of the investment I am making and the financial
risks thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of this Option and the
purchase and subsequent sale of the Shares.
      I am paying the option exercise price for the Shares as follows:
                    
      Please issue the stock certificate for the Shares (check one):
[          ] to me; or [          ] to me and
                                                            , as joint tenants
with right of survivorship and mail the certificate to me at the following
address:                                                                                                    
      My mailing address for shareholder communications, if different from the
address listed above, is:
                                                                                                                                                                                    


  Very truly yours,



 
 
  «FIRSTNAME» «LASTNAME»    
 
  Date     «SSNO»   Social Security Number

A-1